DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment, filed 08 January 2021, has been entered in full.  Claims 1-18, 20-40 are canceled. Claim 19 is amended. New claims 41-71 are added. 
MATTER OF RECORD
	The amendment submitted by Applicant, 08 January 20121, has resulted in a new restriction requirement. 

Election/Restriction
1. Restriction to one of the following inventions is required under 35 U.S.C.
121:
I.    Claims 19, 41-55 drawn to a method for increasing bone mass in a subject with a metabolic dysfunction comprising administering an antibody or antigen binding fragment thereof that binds human leptin receptor (LEPR) and a pharmaceutically acceptable carrier/diluent, classified in A61K 39/00.
II.    Claims 56-71, drawn to method for increasing bone mass in a subject with hypoleptinemia comprising administering an antibody or antigen binding fragment thereof that binds human LEPR and a pharmaceutically acceptable carrier/diluent classified in A61K 39/00.
The inventions are independent or distinct, each from the other because:
Inventions I-II are unrelated methods. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, metabolic dysfunction occurs when abnormal chemical reactions in the body disrupt this process. Metabolic dysfunction can be acquired and include conditions such as Type II diabetes. Metabolic dysfunction can be inherited and involve a defective gene that results in an enzyme deficiency. Inherited metabolic dysfunction includes conditions such as maple syrup urine disease (deficiency of an enzyme called BCKD). Hypoleptinemia is the presence of a lower than normal amount of leptins in the bloodstream.
The different inventions are not disclosed as capable of use together, have different designs, modes of operation, and effects as they are drawn to treating different patient populations. The method steps, methodology, and materials necessary for discerning the efficacy of treatment differ significantly. A search to identify documents relevant to the patentability for increasing bone mass in subjects with Hurler syndrome (i.e. metabolic dysfunction) would not necessarily employ the same or similar search terms and techniques with a search to identify documents relevant to the patentability for increasing bone mass in subjects with hypoleptinemia.  Moreover, even if one use for administering the antibody that binds human leptin receptor (LEPR) were known, other methods that use that product may be novel and unobvious in view of the preamble or active steps.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 

2. The claims listed below are generic to patentably distinct species: Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
2a. Claim 19 is generic to the following disclosed patentably distinct species: the species of conditions of metabolic dysfunction (see claims 49-55). The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record. If Invention I is elected, Applicant is required to elect the species amenorrhea (claims 49, 50, 54 and 55) OR the species signaling-defective/signaling–impaired LEPR mutations (claims 51-53). 
2b. Claim 19 is generic to the following disclosed patentably distinct species: the administered species of complementarity determining regions (CDRs) of a heavy chain variable region (HCVR) and the CDRs of a light chain variable region (LCVR) (see claims 41-42). The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record. If Invention I is elected, Applicant is required to elect 6 SEQ ID NOs: for the CDRs of the HCVR AND elect 6 SEQ ID NOs: for the CDRs of the LCVR. 
2c. Claim 19 is generic to the following disclosed patentably distinct species: the administered species of the heavy chain variable region (HCVR) and the light chain variable region (LCVR) (see claims 43-45). The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record. If Invention I is elected, Applicant is required to elect 2 SEQ ID NOs: for the HCVR AND elect 2 SEQ ID NOs: for the LCVR.
2d. Claims 47 and 48 are generic to the following disclosed patentably distinct species: the administered species of the second therapeutic agent. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record. If Invention I is elected, Applicant is required to elect 2 species of the administered second therapeutic agent.
2e. Claim 56 is generic to the following disclosed patentably distinct species: the species of conditions of hypoleptinemia (see claims 65-71). The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record. If Invention II is elected, Applicant is required to elect the species amenorrhea (claims 65, 66, 70 and 71) OR  the species signaling-defective/signaling –impaired LEPR mutations (claims 67-69).
2f. Claim 56 is generic to the following disclosed patentably distinct species: the administered species of complementarity determining regions (CDRs) of a heavy chain variable region (HCVR) and the CDRs of a light chain variable region (LCVR) (see claims 57 and 58). The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record. If Invention II is elected, Applicant is required to elect 6 SEQ ID NOs: for the CDRs of the HCVR AND elect 6 SEQ ID NOs: for the CDRs of the LCVR.
2g. Claim 56 is generic to the following disclosed patentably distinct species: the administered species of the heavy chain variable region (HCVR) and the light chain variable region (LCVR) (see claims 59-61). The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record. If Invention II is elected, Applicant is required to elect 2 SEQ ID NOs: for the HCVR AND elect 2 SEQ ID NOs: for the LCVR. 
2h. Claims 63 and 64 are generic to the following disclosed patentably distinct species: the administered species of the second therapeutic agent. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record. If Invention II is elected, Applicant is required to elect 2 species of the administered second therapeutic agent.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        3/30/2021